This is a motion to dismiss the writ of *Page 14 
error in this case. On March 10, 1906, a writ of error in this case was dismissed for want of service on certain parties. The judgment was rendered January 25, 1904. The petition for writ of error was filed January 25, 1905, the last day permitted by law. Citation was issued March 31, 1905, and returned April 11, 1905, showing service on attorneys for parties living in Dallas County, for which defective service it was dismissed on March 10, 1906. Alias citation was issued May 8, 1906, and returned same day served.
These facts show that plaintiff in error did not act with sufficient diligence in prosecuting his writ. The same principle applies as that laid down in Aspley v. Alcott, this day decided by this court. See authorities there cited.
The transcript in this case is not prepared as required by rule 90. Some of the pages are left partly blank and one nearly entirely so; there are erasures on some and parts of sheets written on are pasted on others over writing not distinguishable; some of the sheets are cut and not of uniform size, which renders it obnoxious to the said rule.
The writ of error is dismissed.
Dismissed.
Associate Justice Bookhout disqualified and not sitting.
Writ of error refused.